Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated effective as of February 18, 2011
(this “Agreement”), is between TransAtlantic Petroleum Ltd., a Bermuda exempted
company with limited liability (the “Company”), and Direct Petroleum
Exploration, Inc., a Colorado corporation (“Direct Petroleum”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, the Company, Direct
Petroleum and TransAtlantic Worldwide, Ltd., a Bahamian company and a
wholly-owned subsidiary of the Company (“TransAtlantic Worldwide”), are
consummating the transactions contemplated by that certain Purchase Agreement,
dated as of January 28, 2011 (as amended, supplemented, restated or otherwise
modified from time to time, the “Purchase Agreement”) pursuant to which, among
other things, TransAtlantic Worldwide will purchase all of the outstanding
capital stock of each of Direct Petroleum Morocco, Inc., a Colorado corporation,
and Anschutz Morocco Corporation, a Colorado corporation, and all of the limited
liability company shares of Direct Petroleum Bulgaria EEOD, Bulgarian limited
liability company.

WHEREAS, Direct Petroleum or any subsequent Permitted Transferee (as defined
herein) (each, a “Holder” and, collectively, the “Holders”) is the record and
beneficial owner, in the aggregate, of the number of outstanding shares of the
Company’s common shares, par value $0.01 per share (the “Common Shares”) set
forth opposite such Holder’s name on Schedule I hereto (as updated or otherwise
modified from time to time).

WHEREAS, it is a condition to the closing of the transactions contemplated by
the Purchase Agreement that the Company shall have executed and delivered this
Agreement.

WHEREAS, in order to fulfill such condition, the Company wishes to execute and
deliver this Agreement and grant to the Holders the registration rights set
forth herein with respect to the shares of Registrable Securities (as defined
herein) from time to time held by the Holders.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Certain Definitions. For purposes of this Agreement, the following
terms have the meanings set forth below:

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct



--------------------------------------------------------------------------------

or cause the direction of the management and policies of such Person, whether by
contract, through the ownership of voting securities, or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing;
provided, that in no event shall any Holder be deemed an Affiliate of the
Company.

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act.

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
federal statute, and the rules and regulations of the Commission thereunder, as
the same may be amended from time to time.

“Person” means an individual, a corporation, a partnership, an association, a
joint-stock company, a trust, any unincorporated organization, or a government
or political subdivision thereof.

“Permitted Transferee” means any Person to whom Registrable Securities may be
transferred in accordance with the requirements set forth in Section 7.

“Public Offering” means the sale of the Company’s Common Shares for cash to the
public pursuant to an effective registration statement (other than a
registration statement on Form S-4 or S-8 or any successor form) filed under the
Securities Act.

“Registrable Securities” means, at any time, all shares of Company Common Shares
now or hereafter held by the Holders and any shares of Company Common Shares
issuable with respect to the foregoing by way of stock dividend or stock split
or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise. As to any particular
Registrable Securities, such shares shall cease to be Registrable Securities
upon the earliest to occur of (i) when a registration statement with respect to
the sale of such shares shall have been declared effective under the Securities
Act and such shares shall have been disposed of in accordance with such
registration statement, (ii) when such shares shall have been sold (other than
in a privately negotiated sale) pursuant to Rule 144 (or any successor
provision) promulgated under the Securities Act, (iii) six months after the date
of issuance by the Company, provided that the Company is in compliance with Rule
144(c)(1) at such time or (iv) twelve months after the date of issuance by the
Company.

“Securities Act” means the Securities Act of 1933, or any successor federal
statute, and the rules and regulations of the Commission thereunder, as the same
may be amended from time to time.

Section 2. Piggyback Registration.

(a) At any time after the receipt by the Holders of the Company’s Common Shares
issued to the Holders pursuant to the Purchase Agreement, if the Company
proposes to file a registration statement under the Securities Act with respect
to a Public Offering, whether such offering is for its own account or for the
account of other security holders or both (other than a registration statement
(i) on Form S-4 or Form S-8 promulgated under the Securities Act or any
successor forms thereto; (ii) filed solely in connection with a dividend
reinvestment plan

 

- 2 -



--------------------------------------------------------------------------------

or employee benefit plan covering officers or directors of the Company or its
Affiliates; or (iii) on any other form not available for registering the
Registrable Securities for sale to the public), the Company shall promptly
provide each Holder with written notice (which notice shall be given not less
than fifteen (15) days prior to the expected filing date of such registration
statement) of such registration (a “Piggyback Registration”), which notice shall
offer such Holder the opportunity to register such amount of Registrable
Securities as it shall request. Each Holder of Registrable Securities shall have
ten (10) days from the date of receipt of the Company’s notice to deliver to the
Company a written request for inclusion of such Holder’s Registrable Securities,
specifying the number of such Registrable Securities to be included in the
registration. Any Holder shall have the right to withdraw such Holder’s request
for inclusion by sending a written withdrawal notice to the Company. The Company
shall use commercially reasonable efforts to include in such registration all
the Registrable Securities requested to be included by any Holder in accordance
with this Section 2(a).

(b) If the Company intends for the Company Common Shares being registered
pursuant to any Piggyback Registration to be distributed pursuant to an
underwriting (an “Underwritten Piggyback Registration”), the notice provided by
the Company to each Holder pursuant to Section 2 shall state that such
registration will be underwritten. In connection with an Underwritten Piggyback
Registration, the Board of Directors of the Company shall select the institution
or institutions that shall manage or lead such offering (the “Underwriter”).

(c) Notwithstanding anything to the contrary in Section 2, the right of any
Holder to participate in an Underwritten Piggyback Registration shall be
conditioned upon such Holder agreeing to (i) sell all of its Registrable
Securities included in such registration on the basis provided in any
underwriting arrangements approved by the Company and (ii) complete and execute
all reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

(d) If in connection with any Underwritten Piggyback Registration the
Underwriter advises the Company in good faith that in its opinion the number of
securities requested to be included in such registration exceeds the number that
can reasonably be sold in such offering, then the Company shall include in such
registration: (i) first, all of the securities that the Company proposes to sell
(the “Company Shares”); (ii) second, all of the securities requested to be
included therein by any Persons exercising demand registration rights granted by
the Company (the “Demand Shares”); and (iii) third, the Pro Rata Amount (as
defined below) of Registrable Securities requested by the Holders to be included
therein. With respect to any Holder, the “Pro Rata Amount” of Registrable
Securities shall be equal to the product of (x) the maximum number of
Registrable Securities that the Underwriter estimates can be underwritten in
connection with such registration less the Company Shares and Demand Shares and
(y) a fraction, the numerator of which shall equal the number of Registrable
Securities that such Holder requested be included in such registration, and the
denominator of which shall equal the total number of Registrable Securities that
were requested to be included in such registration by all Holders. If the number
of Registrable Securities that any Holder requested be included in an
Underwritten Piggyback Registration is to be reduced as a result of and in
accordance with this Section 2(d), the Company shall promptly notify such Holder
of any such reduction and the number of Registrable Securities of such Holder
that will be included in such registration.

 

- 3 -



--------------------------------------------------------------------------------

(e) If in connection with any Underwritten Piggyback Registration any Holder
disapproves of the terms of the underwriting, such Holder may elect to withdraw
from such underwriting by delivering written notice to the Company and the
Underwriter at least seven (7) days prior to the effective date of the
Registration Statement. Any Registrable Securities withdrawn from such
underwriting shall also be withdrawn from such registration.

(f) Nothing in this Section 2 shall create any liability on the part of the
Company to the Holders if the Company in its sole discretion should decide not
to file a registration statement proposed to be filed pursuant to Section 2 or
to withdraw such registration statement subsequent to its filing, regardless of
any action whatsoever that a Holder may have taken, whether as a result of the
issuance by the Company of any notice hereunder or otherwise.

(g) The Company shall be entitled to suspend the rights of selling Holders to
make sales pursuant to a registration statement otherwise required to be kept
effective hereunder if the Company determines in good faith that there exists a
material proposed event (including any proposed acquisition or disposition) that
would be required to be disclosed in such registration statement and the
disclosure of which would either have a material adverse effect on such proposed
transaction or the Company.

(h) Upon receipt of written notice from the Company that a registration
statement or prospectus contains a misstatement, each Holder of Registrable
Securities shall forthwith discontinue the disposition of Registrable Securities
until the Holder has received copies of the supplemented or amended prospectus
that corrects such misstatement, or until such Holder is advised in writing by
the Company that the use of the prospectus may be resumed, and, if directed by
the Company, such Holder shall deliver to the Company (at the Company’s expense)
all copies of the prospectus covering such Registrable Securities current at the
time of receipt of such notice.

Section 3. Registration Procedures.

(a) In the case of each registration by the Company pursuant to this Agreement,
the Company shall use its commercially reasonable efforts to:

(i) Prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its commercially reasonable efforts to
cause such registration statement to become effective, and keep such
registration statement effective for a period of up to ninety (90) days or until
the distribution contemplated in the registration statement has been completed;

(ii) Prepare and file with the Commission such amendments, supplements and
post-effective amendments to such registration statement and the prospectus used
in connection with such registration statement as may be necessary to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement;

(iii) Furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;

 

- 4 -



--------------------------------------------------------------------------------

(iv) Use its commercially reasonable efforts to register or qualify the
Registrable Securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as shall be reasonably
requested by the Holders; provided, that the Company shall not be required in
connection therewith or as a condition thereto (A) to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(a)(iv); (B) subject itself to taxation but for this
Section 3(a)(iv); or (C) consent to general service of process in any
jurisdiction in which it would not otherwise be subject to general service of
process but for this Section 3(a)(iv);

(v) Use its commercially reasonable efforts to cause the Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be required by virtue of the
business and operations of the Company to enable the Holder or Holders thereof
to consummate the disposition of such Registrable Securities;

(vi) Immediately notify the managing Underwriter, if any, and each Holder under
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
which comes to the Company’s attention if as a result of such event the
prospectus included in such registration statement, as then in effect, contains
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances (and upon receipt of any such notice,
each selling Holder agrees to suspend sales of Registrable Securities covered by
such prospectus until such time as the Company notifies each Holder that the
prospectus (as supplemented or amended) no longer includes any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing), and the Company shall promptly prepare and
furnish to such Holder a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances;

(vii) Use its commercially reasonable efforts to cause all such Registrable
Securities covered by the registration statement to be listed on each securities
exchange or quotation system on which similar securities issued by the Company
are then listed, and enter into such customary agreements, including a listing
application; provided, that the applicable listing requirements are satisfied;

(viii) Make available for inspection during normal business hours by any Holder
of Registrable Securities covered by such registration statement, any
Underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by any such
Holder or Underwriter (collectively, the

 

- 5 -



--------------------------------------------------------------------------------

“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries (collectively, “Records”), if
any, as shall be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause the Company’s and its subsidiaries’
officers, directors and employees to supply all information and respond to all
inquiries reasonably requested by any such Inspector in connection with such
registration statement. Notwithstanding the foregoing, the Company shall have no
obligation to disclose any Records to the Inspectors in the event the Company
determines that such disclosure is reasonably likely to have an adverse effect
on the Company’s ability to assert the existence of an attorney-client privilege
with respect thereto;

(ix) If the offering is underwritten, enter into such agreements (including an
underwriting agreement in form, scope and substance as is customary in
underwritten offerings) and take all such other appropriate and reasonable
actions requested by the Holders of a majority (by number of shares) of the
Holders of Registrable Securities being sold in connection therewith (including
those reasonably requested by the managing Underwriters) in order to expedite or
facilitate the disposition of such Registrable Securities; and

(x) Comply, and continue to comply during the period that such registration
statement is effective under the Securities Act, in all material respects with
the Securities Act and the Exchange Act and with all applicable rules and
regulations of the Commission with respect to the disposition of all Registrable
Securities covered by such registration statement, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve (12) months, but not more than eighteen
(18) months, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act.

(b) In connection with any registration statement in which Holders are
participating, each seller of Registrable Securities shall furnish to the
Company in writing such information and affidavits with respect to itself and
its proposed distribution of Registrable Securities as shall be reasonably
necessary in order to assure compliance with federal and applicable state
securities laws.

Section 4. Registration Expenses.

(a) Subject to Section 4(b), all expenses incident to the Company's performance
of or compliance with this Agreement, including, without limitation, all
registration, qualification and filing fees, fees and expenses of compliance
with federal and applicable state securities laws, printing expenses, escrow
fees, messenger and delivery expenses, and fees and disbursements of counsel for
the Company and all independent certified public accountants, Underwriters
(excluding discounts and commissions) and other Persons, retained by the Company
(all such expenses being herein called “Registration Expenses”), will be borne
by the Company.

(b) If the Holders choose to be represented by separate counsel in connection
with the registration of the Registrable Securities, then the Holders will bear
the cost of such

 

- 6 -



--------------------------------------------------------------------------------

separate legal counsel. Any underwriting discounts or commissions incurred in
connection with, and attributable to, the sale of Registrable Securities shall
be borne by the Holders of such Registrable Securities.

Section 5. Indemnification.

(a) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant to Section 2 of this Agreement, the Company agrees
to indemnify and hold harmless (i) each seller of Registrable Securities and
(ii) each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) such seller of Registrable
Securities (any of the Persons referred to in this clause (ii) being hereinafter
referred to as a “controlling person”) and (iii) the respective officers,
directors, partners, employees, representatives and agents of any seller of
Registrable Securities or any controlling person, to the fullest extent
permitted by law, from and against any and all losses, claims, damages,
liabilities, judgments, actions and reasonable expenses (including without
limitation and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any such
party) directly or indirectly caused by, related to, based upon, arising out of
or in connection with any untrue statement or alleged untrue statement of a
material fact contained in any registration statement under which such
Registrable Securities were registered under the Securities Act (or any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or any violation or alleged violation by the Company of
the Securities Act, the Exchange Act or any state securities law in connection
with the offering covered by such registration statement; provided, that the
Company shall not be liable in any such case insofar as such losses, claims,
damages, liabilities or expenses are caused by an untrue statement or omission
or alleged untrue statement or omission that is made in reliance upon and in
conformity with information relating to any seller of Registrable Securities
that is furnished in writing to the Company by such seller or any controlling
person of such seller specifically for use in such registration statement or
prospectus; provided, further, that the indemnity agreement contained in this
Section 5(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, judgment, action or expense if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld).

(b) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant to Section 2 of this Agreement, each seller of
Registrable Securities that are included in the securities as to which such
registration is being effected thereunder agrees, severally and not jointly, to
indemnify and hold harmless the Company, and its respective directors, officers,
and each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) the Company, and the
respective officers, directors, partners, employees, representatives and agents
of each such Person, each Underwriter and each Person, if any, who controls any
Underwriter (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and each other seller of Registrable Securities
and each Person who controls any such other seller of Registrable Securities, to
the fullest extent permitted by law, from and against any and all losses,
claims, damages, liabilities, judgments,

 

- 7 -



--------------------------------------------------------------------------------

actions and reasonable expenses (including without limitation and as incurred,
reimbursement of all reasonable costs of investigating, preparing, pursuing or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to any such party) directly or indirectly caused
by, related to, based upon, arising out of or in connection with any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement under which such Registrable Securities were registered
under the Securities Act (or any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof), or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; provided, that such
seller of Registrable Securities will be liable hereunder in any such case if
and only to the extent that any such loss, claim, damage, liability, judgment,
action or expense arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with information pertaining to such seller furnished in writing to
the Company by such seller or any controlling person of such seller specifically
for use in such registration statement or prospectus; provided, further, that
the indemnity agreement contained in this Section 5(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, judgment,
action or expense if such settlement is effected without the consent of such
seller (which consent shall not be unreasonably withheld); provided, further,
that in no event shall any indemnity under this Section 5(b) exceed the net
proceeds from the offering received by such Holder of Registrable Securities.

(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission to promptly notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party under this Section 5, except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice. In
case any such action shall be brought against any indemnified party and it shall
promptly notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 5 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided, that
if the defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have reasonably
concluded in writing that there may be reasonable defenses available to it which
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified party
shall have the right to select a separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding the foregoing, any indemnified party shall have the right to
retain its own counsel in any such action, but the fees and disbursements of
such counsel shall be at the expense of such indemnified party; provided, that
such fees and expenses shall be at the expense

 

- 8 -



--------------------------------------------------------------------------------

of the indemnifying party if (i) the indemnifying party shall have failed to
retain counsel for the indemnified party in accordance with this Section 5(c) or
(ii) the indemnifying party and such indemnified party shall have mutually
agreed to the retention of such counsel. It is understood that the indemnifying
party shall not, in connection with any action or related actions in the same
jurisdiction, be liable for the fees and disbursements of more than one separate
firm qualified in such jurisdiction to act as counsel for the indemnified party.
No indemnifying party, in the defense of any such claim or litigation, shall,
except with the written consent of such indemnified party, which consent shall
not be unreasonably withheld, consent to entry of any judgment or enter into any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity was sought
hereunder by such indemnified party unless such judgment or settlement includes
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation and does not include a statement as to, or an admission of, fault,
culpability or a failure to act by or on behalf of the indemnified party. The
indemnification procedures of Underwriters provided for in this Section 5 shall
be on such other terms and conditions as are at the time customary and
reasonably required by such Underwriter as provided in Section 2(c).

(d) If the indemnification provided for in Section 5(a) and Section 5(b) above
is unavailable or insufficient to hold harmless an indemnified party under such
sections in respect of any losses, claims, damages, liabilities, judgments,
actions or expenses in respect thereof referred to therein, then each
indemnifying party shall in lieu of indemnifying such indemnified party
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities, judgments, actions or expenses in
such proportion as appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and the indemnified party, on the other, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities, judgments, actions or expenses as well as any other relevant
equitable considerations, including, without limitation, the failure to give any
notice under Section 5(c) above. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact relates to information supplied by the indemnifying party, on
the one hand, or the indemnified party, on the other, and to the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission; provided, that in no event shall any
contribution by a Holder of Registrable Securities hereunder exceed the net
proceeds from the offering received by the Holder of Registrable Securities. The
Company and each of the Holders of Registrable Securities agrees that it would
not be just and equitable if contributions pursuant to this Section 5(d) were
determined by pro rata allocation (even if all of the sellers of such
Registrable Securities were treated as one entity for such purpose) or by any
other method of allocation which did not take account of the equitable
considerations referred to above in this section. The amount paid or payable by
an indemnified party as a result of the losses, claims, damages, liabilities,
judgments, actions or expenses in respect thereof, referred to in this
Section 5(d), shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act), shall be entitled
to contribution from any Person who is not guilty of such fraudulent
misrepresentation. The obligations of the Company and the Holders of Registrable
Securities pursuant to this Section 5 shall survive completion of any offering
of Registrable Securities and survive for a period of five (5) years thereafter.

 

- 9 -



--------------------------------------------------------------------------------

Section 6. Rule 144. The Company agrees with the Holders that it shall file any
and all reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the Commission thereunder.
Upon the written request of any Holder, the Company shall promptly furnish to
such Holder a written statement by the Company as to its compliance with the
reporting requirements set forth in this Section 6.

Section 7. Transfers of Registration Rights. The rights of a Holder hereunder
may be transferred or assigned in connection with a transfer of Registrable
Securities to (i) any Affiliate of a Holder, (ii) any subsidiary, parent,
general partner, limited partner, stockholder or member of a Holder, (iii) any
family member or trust for the benefit of any Holder, or (iv) any Person for
which the Company has provided its prior written consent. Notwithstanding the
foregoing, such rights may only be transferred or assigned; provided, that all
of the following additional conditions are satisfied: (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) the Company is given written notice by such Holder of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned. The Company agrees with the Holders to
use commercially reasonable efforts to update Schedule I to reflect the transfer
of Registrable Securities in accordance with this Section 7.

Section 8. Duration of Agreement. All provisions of this Agreement shall survive
so long as any Holder owns any Registrable Securities.

Section 9. Headings. The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

Section 10. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

Section 11. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns (if
any). Except as set forth in Section 7 above, no party may assign this Agreement
or any rights, interests or obligations hereunder (in whole or in part, by
operation of law or otherwise) to any Person without the prior written consent
of the other party, and any attempt to make such assignment without such consent
shall be null and void ab initio.

 

- 10 -



--------------------------------------------------------------------------------

Section 12. Entire Agreement; Modification. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof. None of the
provisions of this Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions thereof may not be given,
unless the Company has obtained the written consent of Holders holding a
majority of the Registrable Securities; provided, that a waiver or consent to
departure from the provisions of this Agreement that relates exclusively to the
rights of Holders whose Registrable Securities are being sold pursuant to a
registration statement and that does not directly or indirectly adversely affect
the rights of any other Holders may be given by the Holders of a majority of the
Registrable Securities being sold. Notwithstanding the foregoing, no Holder’s
rights under Section 5 may be adversely affected without the consent of such
Holder.

Section 13. Notices. All notices, requests, instructions and other documents
that are required to be or may be given or delivered pursuant to the terms of
this Agreement shall be in writing and shall be sufficient in all respects if
delivered by hand or national overnight courier service, transmitted by
facsimile (subject to electronic confirmation of such facsimile transmission) or
electronic mail (subject to electronic confirmation of receipt of such mail), or
mailed by registered or certified mail, postage prepaid, as follows:

 

If to the Company, to it at:    TransAtlantic Petroleum Ltd.    5910 N. Central
Expressway, Suite 1755    Dallas, TX 75206    Attention: Jeffrey S. Mecom   
Facsimile: (214) 265-4711 with a copy to:    Haynes and Boone, LLP    2323
Victory Avenue, Suite 700    Dallas, TX 75219    Attention: Garrett A. DeVries
   Facsimile: (214) 200-0428 If to Direct Petroleum, to it at:    Direct
Petroleum Exploration, Inc.    1401 17th Street, Suite 510    Denver, CO 80202
   Attention: David Nelson with a copy to:    Kendall, Koenig & Oelner PC    999
18th Street, Suite 1825    Denver, CO 80202    Attention: Jonathon J. Taylor   
Facsimile: (303) 672-0101

If to any Holder, to such Holder at its address set forth on Schedule I hereto,
as the case may be; or such other address or addresses or facsimile number or
numbers as any party hereto shall have designated by notice in writing to the
other parties hereto. Such notices, requests, instructions and other documents
shall be deemed given or delivered (i) five (5)

 

- 11 -



--------------------------------------------------------------------------------

business days following sending by registered or certified mail, postage
prepaid, (ii) one (1) business day following sending by national overnight
courier service, (iii) the day of sending, if sent by facsimile or electronic
mail prior to 5:00 p.m. (Dallas, Texas time) on any business day or the next
succeeding business day if sent by facsimile or electronic mail after 5:00 p.m.
(Dallas, Texas time) on any business day or on any day other than a business
day, or (iv) when delivered, if delivered by hand.

Section 14. Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement. The exchange of a fully executed
Agreement (in counterparts or otherwise) by fax or email (in .pdf or .tif
format) transmission shall be sufficient to bind the parties to the terms and
conditions of this Agreement. No party to this Agreement will raise the use of a
fax or email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through the use of a fax or email
as a defense to the formation or enforceability of a contract, and each such
party forever waives any such defense.

Section 15. Changes in Registrable Securities. If, and as often as, there are
any changes in the Registrable Securities by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof as may be required so that the
rights and privileges granted hereby shall continue with respect to the
Registrable Securities as so changed and the Company shall make appropriate
provision in connection with any merger, consolidation, reorganization or
recapitalization that any successor to the Company (or resulting parent thereof)
shall agree, as a condition to the consummation of any such transaction, to
expressly assume the Company’s obligations hereunder.

Section 16. Specific Performance. Each party hereto agrees that a remedy at law
for any breach or threatened breach by such party of this Agreement would be
inadequate and therefore agrees that any other party hereto shall be entitled to
specific performance of this Agreement in addition to any other available rights
and remedies in case of any such breach or threatened breach.

Section 17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts made and
performed in such state (regardless of the laws that might be applicable under
principles of conflicts of law).

Section 18. Interpretation. As used herein, the words “hereof”, “herein”,
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and the word “Section” refers to a Section of this
Agreement unless otherwise specified. Whenever the words “include”, “includes”
or “including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation”. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.

[SIGNATURE PAGE FOLLOWS]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date and year first above written.

 

TRANSATLANTIC PETROLEUM LTD. By:  

/s/ Matthew W. McCann

  Matthew W. McCann, Chief Executive Officer DIRECT PETROLEUM EXPLORATION, INC.
By:  

/s/ David R. Nelson

Name:   David R. Nelson Title:   President

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE I

HOLDERS

 

Name of Holder

  

Notice Address

   TransAtlantic Petroleum  Ltd.
Shares Owned  

Direct Petroleum Exploration, Inc.

  

1401 17th Street, Suite 510

Denver, CO 80202

     8,924,478   

Schedule I